                      Case 2:16-cr-00032-JCM-EJY Document 248 Filed 07/13/20 Page 1 of 1



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    UNITED STATES OF AMERICA,                           Case No. 2:16-CR-32 JCM (EJY)
                 8                                        Plaintiff(s),                    ORDER
                 9           v.
               10     MARY GREEN,
               11                                       Defendant(s).
               12
               13            Presently before the court is the government’s motion to dismiss the indictment against
               14     defendant Mary Diane Green (“Green”). (ECF No. 247).
               15            On July 10, 2020, this court presided over the pretrial diversion hearing as to defendant
               16     Green. (ECF No. 245). Pursuant to this court’s determination and oral ruling, this court grants
               17     the instant motion. The indictment against defendant Green, (ECF No. 4), is dismissed.
               18            Accordingly,
               19            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the government’s motion
               20     to dismiss the indictment against defendant Mary Diane Green (ECF No. 247) be, and the same
               21     hereby is, GRANTED.
               22            IT IS FURTHER ORDERED that the indictment against defendant Mary Diane Green
               23     (ECF No. 4) be, and the same hereby is, DISMISSED.
               24            DATED July 13, 2020.
               25
                                                                  __________________________________________
               26                                                 UNITED STATES DISTRICT JUDGE

               27
               28

James C. Mahan
U.S. District Judge
